                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                           Case No. 1:17-CV-00256


SHIRLEY TETER,

                           Plaintiff,
                                               SHIRLEY TETER’S BRIEF IN
             v.                               OPPOSITION TO DEFENDANTS’
                                                MOTION FOR DIRECTED
PROJECT VERITAS ACTION FUND                            VERDICT
et al.,

                           Defendants


      Pursuant to Rule 7.1 of this Court, Plaintiff Shirley Teter submits this brief

to supplement her oral argument in opposition to Defendants’ Motion for Directed

Verdict. Ms. Teter does not seek to reargue those points, but she respectfully

requests that the Court consider those arguments along with the argument below.

                                  ARGUMENT

I.    A Reasonable Factfinder Could Conclude That Ms. Teter Has Shown Actual
      Malice With Convincing Clarity.

      “[E]vidence that a defendant conceived a story line in advance of an

investigation and then consciously set out to make the evidence conform to the

preconceived story is evidence of actual malice, and may often prove to be quite

powerful evidence.” Harris v. City of Seattle, 152 F. App'x 565, 567 (9th Cir.

2005) (citing RODNEY A. SMOLLA, 1 LAW OF DEFAMATION § 3:71 (2005);


        Case 1:17-cv-00256-MR Document 112 Filed 05/22/19 Page 1 of 5
Suzuki Motor Corp. v. Consumers Union of United States, Inc., 330 F.3d 1110,

1135 (9th Cir.2003)). As the evidence shows, the Defendants had a preconceived

story. See Pl. Ex. 25 (draft 3 of what became Video I that does not contain any

reference to Shirley Teter); C. Hartsock Dep. 126:19-127:12. They sought to

supplement that story with “a handful more creme de la creme soundbites to

include . . . elderly lady in NC.” Pl. Ex. 26 at 3. Defendants did not learn about

Ms. Teter and write the story from what they learned. They wrote the story, and

then they conformed information about Ms. Teter to fit that story.

      As both Mr. Hartsock and James O’Keefe have testified, Mr. Hartsock never

asked Mr. Foval the name of the woman he was referencing. See C. Hartsock Dep.

74:12-18; J. O’Keefe Dep. 95:7-13. Similarly, Mr. Hartsock did not contact Ms.

Teter. C. Hartsock Dep. 143:05-144:16. “Failure to investigate will not alone

support a finding of actual malice.” Harte-Hanks Commc’ns, Inc. v. Connaughton,

491 U.S. 657, 692 (1989) (emphasis added). Here, however, the context is that

Defendants had their storyline already and then failed to investigate.

      The inquiry does not end, however, with the preconceived storyline and the

failure to investigate.   “[R]eliance on . . . unreliable sources without further

investigation may support an inference of malice.” Biro v. Condo Nast, 807 F.3d

541, 546 (2d Cir. 2015). Further, “[r]epetition of another's words does not release

one of responsibility if the repeater knows that the words are false or inherently


                                          2
        Case 1:17-cv-00256-MR Document 112 Filed 05/22/19 Page 2 of 5
improbable, or there are obvious reasons to doubt the veracity of the person quoted

or the accuracy of his reports.” Goldwater v. Ginzburg, 414 F.2d 324, 337 (2d Cir.

1969). Mr. Hartsock testified about his “relationship” with Mr. Foval, but that

relationship comprised various meetings where Mr. Hartsock was surreptitiously

recording Mr. Foval and presenting a false scenario regarding the reason that he

was talking with Mr. Foval. See C. Hartsock Dep. 48:6-12; 176:21-25; J. O’Keefe

Dep. 77:6-11; 78:14-23. Given that Mr. Hartsock knew that he was presenting a

false scenario, it seems unreasonable for Mr. Hartsock to assume that Mr. Foval

was a reliable source without any additional verification. See C. Hartsock Dep.

48:6-12; 176:21-25; J. O’Keefe Dep. 77:6-11; 78:14-23.

      Where there is a preconceived storyline, a failure to investigate Ms. Teter,

reliance on an unreliable source, and obvious reasons to doubt the veracity of Mr.

Foval, the jury could determine that Defendants had “a ‘subjective awareness of

probable falsity’ of the publication” as required by Hatfill v. The New York Times

Co., 532 F.3d 312, 317 (4th Cir. 2008) (quoting Gertz v. Robert Welch, Inc., 418

U.S. 323, 335 n.6 (1974).

      For these reasons in addition to those set forth in oral argument, Ms. Teter

has shown that “a reasonable factfinder could conclude . . . that the plaintiff ha[s]

shown actual malice with convincing clarity.” Anderson v. Liberty Lobby, Inc.,




                                         3
        Case 1:17-cv-00256-MR Document 112 Filed 05/22/19 Page 3 of 5
477 U.S. 242, 252 (1986). Defendants’ motion for a directed verdict should be

denied.

                                 CONCLUSION

      For the reasons stated in oral argument and above, a reasonable factfinder

could conclude that Ms. Teter has shown actual malice with convincing clarity.

For the reasons stated in oral argument, a reasonable factfinder could conclude that

Ms. Teter has presented sufficient evidence to find that James O’Keefe is liable for

libel per se and that his employer, Project Veritas, is liable through respondeat

superior.    Further, the following statements are libel per se: Defendants implied

that the Plaintiff is a paid political activist sent to political rallies to provoke

violence; and Defendants implied that the Plaintiff is homeless and suffers from

mental illness.

      This 22nd day of May, 2019.

                                             Respectfully submitted,

                                             ELLIS & WINTERS LLP

                                             By: /s/ Dixie T. Wells
                                             Dixie T. Wells
                                             N.C. State Bar 26816
                                             Post Office Box 2752
                                             Greensboro, North Carolina 27402
                                             Telephone: (336) 217-4193
                                             Fax: (336) 217-4198
                                             dixie.wells@elliswinters.com



                                         4
          Case 1:17-cv-00256-MR Document 112 Filed 05/22/19 Page 4 of 5
                                 Jonathan D. Sasser
                                 N.C. State Bar No. 10028
                                 Preetha Suresh Rini
                                 N.C. State Bar No. 51022
                                 Post Office Box 33550
                                 Raleigh, North Carolina 27636
                                 Phone: 919-865-7000
                                 Fax: 919-865-7010
                                 Email: jon.sasser@elliswinters.com
                                 preetha.sureshrini@elliswinters.com

                                 CRITCHFIELD, CRITCHFIELD &
                                 JOHNSTON, LTD.

                                 Ralph Streza
                                 4996 Foote Road
                                 Medina, Ohio 44256
                                 Phone: 330-723-6404
                                 Fax: 330-721-7644
                                 Email: streza@ccj.com

                                 Counsel for Plaintiff Shirley Teter




                             5
Case 1:17-cv-00256-MR Document 112 Filed 05/22/19 Page 5 of 5
